DETAILED ACTION
In the response filed October 16, 2020, the Applicant amended claims 1, 15, 20, 25, and 28-31.  Claims 1-3, 6-9, 15, 16, 18-21, and 25-31, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 15, 2020, and January 22, 2021, were filed after the mailing date of the application on September 26, 2017.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments for claims 1-3, 6-10, 12-16, and 18-24, have been fully considered and are persuasive.  Although the Examiner does not find all of Applicant’s arguments persuasive, the Examiner is persuaded that the current claims recite a combination of additional elements that together serve to integrate the abstract idea into a practical application (Step 2A prong two – YES).  The rejection of claims 1-3, 6-10, 12-16, and 18-24, under 35 U.S.C. 101 have been withdrawn.

Applicant’s arguments with respect to claims 1-3, 6-9, 15, 16, 18-21, and 25-31, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a system comprising means for obtaining social network communications from a social network system …” in claim 15.
“a system comprising means for generating …” in claim 15.
“a system comprising means for selecting …” in claim 15.
“a system comprising means for controlling …” in claim 15.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-9, 15, 16, 18, 20, 21, and 25-31, are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0286244 A1), hereinafter Chang, in view of Carrotte et al. (US 2015/0149281 A1), hereinafter Carrotte, and Ogawa et al. (US 2016/0071162 A1), hereinafter Ogawa.
Regarding claim 1, Chang discloses in a digital medium environment, a method implemented by at least one computing device, the method comprising: receiving, by the at least one computing device, a content identifier identifying digital content to be output for consumption by a client device as the digital content is being live streamed in real time (Par. [0011], tag identifier of live feed video stream); 
obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system based on the social network communications having at least one hashtag that identifies the digital content being live streamed in real time (Par. [0058], determine topics related to social media hashtags).

generating, by the at least one computing device during the live streaming of the digital content, a score indicative of whether a user population exhibits a positive sentiment or a negative sentiment with respect to the identified digital content that is being live streamed in real time, the generating performed at least in part by processing the social network communications using natural language processing as part of machine learning to determine whether sentiments expressed in the obtained social network communications are positive or negative with respect to the identified digital content;
selecting, by the at least one computing device during the live streaming of the digital content, additional digital content that is relevant to the digital content that is being live streamed in real time based at least in part on the sentiment expressed by the social network communications, and 
controlling, by the at least one computing device during the live streaming of the digital content, output of the selected additional digital content with respect to the identified digital content for consumption by the client device.
Carrotte teaches during the live streaming of the digital content, obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system (Par. [0065], social media messages are collected) based on the social network communications having at least one hashtag that identifies the digital 
generating, by the at least one computing device during the live streaming of the digital content, a score indicative of whether a user population exhibits a positive sentiment or a negative sentiment with respect to the identified digital content that is being live streamed in real time (Par. [0075]), the generating performed at least in part by processing the social network communications using natural language processing as part of machine learning (Par. [0040]) to determine whether sentiments expressed in the obtained social network communications are positive or negative with respect to the identified digital content (Par. [0077]).
Ogawa teaches selecting, by the at least one computing device during the live streaming of the digital content (Par. [0065]), additional digital content that is relevant to the digital content that is being live streamed in real time based at least in part on the sentiment expressed by the social network communications (Par. [0090], sentiment incorporated into advertisement/content generated to display during event), and controlling, by the at least one computing device during the live streaming of the digital content, output of the selected additional digital content with respect to the identified digital content for consumption by the client device (Par. [0089], advertisement transmitted during event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang to include the live streaming and scoring abilities of Carrotte as a need exists for real time feedback to gauge interest in a live event (Chang, Par. [0028]).  Providing live-streaming content and analyzing social media enables a system to determine interest levels in events.  The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing more accurately related content using natural language processing would enable a system to provide users with dynamic advertising based on user actions.
Regarding claim 2, Chang does not explicitly disclose wherein the score indicates an amount of the positive sentiment or the negative sentiment exhibited by the user population with respect to the identified digital content.  Carrotte teaches wherein the score indicates an amount of the positive sentiment or the negative sentiment exhibited by the user population with respect to the identified digital content (Par. [0075], positive/negative score for social media item).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang to include the live streaming and scoring abilities of Carrotte as a need exists for real time feedback to gauge interest in a live event (Chang, Par. [0028]).  Providing live-streaming content and analyzing social media enables a system to determine interest levels in events.  The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, namely, they are directed to monitoring social media communications and analyzing such communications.
Regarding claim 6, Chang discloses wherein the obtaining includes transmitting the content identifier to the social network system to cause the social network system to perform a search for the social network communications (Par. [0085]).
Regarding claim 7, Chang discloses wherein the content identifier is configured to cause the social network system to locate at least one keyword as the at least one hashtag that corresponds to the content identifier and perform the search using the at least one hashtag (Par. [0075]). 
Regarding claim 8, Chang discloses wherein the digital content is digital video that is live streamed to the client device and the receiving, the obtaining, the generating, and the controlling are performed during the live streaming of the digital content to cause output of the additional digital content in conjunction with the digital video (Par. [0112], ranked promoted broadcast may be displayed concurrently with the broadcast stream).  Ogawa also teaches wherein the digital content is digital video that is live streamed to the client device and the receiving, the obtaining, the generating, and the controlling are performed during the live streaming of the digital content to cause output of the additional digital content in conjunction with the digital video (Par. [0089], advertisement transmitted during event).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing more accurately related content using natural language processing would enable a system to provide users with dynamic advertising based on user actions.
Regarding claim 9, Chang does not explicitly disclose wherein the natural language processing using machine learning includes statistical natural language processing by the at least one computing device in which probabilistic decisions are made based on weights associated with input features detected from the social network communications.  Carrotte teaches wherein The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, namely, they are directed to monitoring social media communications and analyzing such communications.
Regarding claim 15, Chang discloses in a digital medium environment, a system comprising: means for obtaining social network communications from a social network system, the social network communications pertaining to digital content (Par. [0058], determine topics related to social media hashtags); 
means for controlling output of the digital marketing content with respect to the digital content based at least in part on the generated score (Par. [0112], ranked promoted broadcast may be displayed concurrently with the broadcast stream). 
Chang does not explicitly disclose during the live streaming of the digital content, obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system based on the social network communications having at least one hashtag that identifies the digital content being live streamed in real time; 

selecting, by the at least one computing device during the live streaming of the digital content, additional digital content that is relevant to the digital content that is being live streamed in real time based at least in part on the sentiment expressed by the social network communications, and 
controlling, by the at least one computing device during the live streaming of the digital content, output of the selected additional digital content with respect to the identified digital content for consumption by the client device.
Carrotte teaches during the live streaming of the digital content, obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system (Par. [0065], social media messages are collected) based on the social network communications having at least one hashtag that identifies the digital content being live streamed in real time (Par. [0049], real time broadcast, Par. [0089], hashtag assigned to the event).
generating, by the at least one computing device during the live streaming of the digital content, a score indicative of whether a user population exhibits a positive sentiment or a negative sentiment with respect to the identified digital content that is being live streamed in real 
Ogawa teaches selecting, by the at least one computing device during the live streaming of the digital content (Par. [0065]), additional digital content that is relevant to the digital content that is being live streamed in real time based at least in part on the sentiment expressed by the social network communications (Par. [0090], sentiment incorporated into advertisement/content generated to display during event), and controlling, by the at least one computing device during the live streaming of the digital content, output of the selected additional digital content with respect to the identified digital content for consumption by the client device (Par. [0089], advertisement transmitted during event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang to include the live streaming and scoring abilities of Carrotte as a need exists for real time feedback to gauge interest in a live event (Chang, Par. [0028]).  Providing live-streaming content and analyzing social media enables a system to determine interest levels in events.  The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, namely, they are directed to monitoring social media communications and analyzing such communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing 
Regarding claim 16, Chang does not explicitly disclose wherein the score indicates an amount of the positive sentiment or the negative sentiment exhibited by the user population with respect to the identified digital content.  Carrotte teaches wherein the score indicates an amount of the positive sentiment or the negative sentiment exhibited by the user population with respect to the identified digital content (Par. [0075], positive/negative score for social media item).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang to include the live streaming and scoring abilities of Carrotte as a need exists for real time feedback to gauge interest in a live event (Chang, Par. [0028]).  Providing live-streaming content and analyzing social media enables a system to determine interest levels in events.  The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, namely, they are directed to monitoring social media communications and analyzing such communications.
Regarding claim 18, Chang does not explicitly disclose wherein the score further indicates a level of interest expressed by the user population in respective said social network communications regarding the identified digital content.  Ogawa teaches wherein the score further indicates a level of interest expressed by the user population in respective said social network communications regarding the identified digital content (Par. [0107], determined level of interest).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing 
Regarding claim 20, Chang does not explicitly disclose wherein the obtaining is based on a hashtag that identifies the digital content that is being live streamed in real time.  Carrotte teaches wherein the obtaining is based on a hashtag that identifies the digital content that is being live streamed in real time (Par. [0049], real time broadcast, Par. [0089], hashtag assigned to the event).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang to include the live streaming and scoring abilities of Carrotte as a need exists for real time feedback to gauge interest in a live event (Chang, Par. [0028]).  Providing live-streaming content and analyzing social media enables a system to determine interest levels in events.  The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, namely, they are directed to monitoring social media communications and analyzing such communications.
Regarding claim 21, Chang discloses wherein the social network communications are associated with at least one trending topic (Par. [0058]).
Regarding claim 25, Chang does not explicitly disclose wherein the selecting further comprises determining, based on the score, whether output of the selected additional digital content with respect to the identified digital content that is being live streamed in real time is likely to have a positive or negative effect on conversion of a good or service associated with the selected additional digital content.  Ogawa teaches wherein the selecting further comprises determining, based on the score, whether output of the selected additional digital content with respect to the identified digital content is likely to have a positive or negative effect on conversion of a good or service associated with the selected additional digital content (Par. 
Regarding claim 26, Chang does not explicitly disclose wherein the controlling output of the selected additional digital content further comprises reducing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a negative effect on conversion of the good or service associated with the selected additional digital content.  Ogawa teaches wherein the controlling output of the selected additional digital content further comprises reducing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a negative effect on conversion of the good or service associated with the selected additional digital content (Par. [0085], based on analysis the transmission may be modified if potential responses are negative).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing more accurately related content using natural language processing would enable a system to provide users with dynamic advertising based on user actions.
Regarding claim 27, Chang does not explicitly disclose, wherein the controlling output of the selected additional digital content further comprises increasing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a positive effect on conversion of the good or service associated with the selected additional digital content.  Ogawa teaches wherein the controlling output of the selected additional digital content further comprises increasing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a positive effect on conversion of the good or service associated with the selected additional digital content (Par. [0085], based on analysis the transmission may be modified if potential responses are positive).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing more accurately related content using natural language processing would enable a system to provide users with dynamic advertising based on user actions.
Regarding claim 28, Chang does not explicitly disclose wherein the means for selecting further comprises means for determining, based on the score, whether output of the selected additional digital content with respect to the identified digital content that is being live streamed in real time is likely to have a positive or negative effect on conversion of a good or service associated with the selected additional digital content, and wherein the means for controlling further comprises means for reducing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a negative effect on conversion of the good or service associated with the selected additional 
Ogawa teaches wherein the means for selecting further comprises determining, based on the score, whether output of the selected additional digital content with respect to the identified digital content that is being live streamed in real time is likely to have a positive or negative effect on conversion of a good or service associated with the selected additional digital content; and means for increasing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a positive effect on conversion of the good or service associated with the selected additional digital content (Par. [0085], based on analysis the transmission may be modified if potential responses are positive); and wherein the means for controlling output of the selected additional digital content further comprises reducing the output of the selected additional digital content based on a determination that output of the selected additional digital content is likely to have a negative effect on conversion of the good or service associated with the selected additional digital content (Par. [0085], based on analysis the transmission may be modified if potential responses are negative).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing 
Regarding claim 29, Chang discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising: receiving a content identifier identifying digital content to be output for consumption by a client device as the digital content is being live streamed in real time (Par. [0011], tag identifier of live feed video stream); 
obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system based on the social network communications having at least one hashtag pertaining to the content identifier of the digital content being live streamed in real time (Par. [0058], determine topics related to social media hashtags).
Chang does not explicitly disclose during the live streaming of the digital content, obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system based on the social network communications having at least one hashtag that identifies the digital content being live streamed in real time; 
generating, by the at least one computing device during the live streaming of the digital content, a score indicative of whether a user population exhibits a positive sentiment or a negative sentiment with respect to the identified digital content that is being live streamed in real time, the generating performed at least in part by processing the social network communications using natural language processing as part of machine learning to determine whether sentiments 
selecting, by the at least one computing device during the live streaming of the digital content, additional digital content that is relevant to the digital content that is being live streamed in real time based at least in part on the sentiment expressed by the social network communications, and 
controlling, by the at least one computing device during the live streaming of the digital content, output of the selected additional digital content with respect to the identified digital content for consumption by the client device.
Carrotte teaches during the live streaming of the digital content, obtaining, by the at least one computing device, social network communications that pertain to the identified digital content from a social network system (Par. [0065], social media messages are collected) based on the social network communications having at least one hashtag that identifies the digital content being live streamed in real time (Par. [0049], real time broadcast, Par. [0089], hashtag assigned to the event).
generating, by the at least one computing device during the live streaming of the digital content, a score indicative of whether a user population exhibits a positive sentiment or a negative sentiment with respect to the identified digital content that is being live streamed in real time (Par. [0075]), the generating performed at least in part by processing the social network communications using natural language processing as part of machine learning (Par. [0040]) to determine whether sentiments expressed in the obtained social network communications are positive or negative with respect to the identified digital content (Par. [0077]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang to include the live streaming and scoring abilities of Carrotte as a need exists for real time feedback to gauge interest in a live event (Chang, Par. [0028]).  Providing live-streaming content and analyzing social media enables a system to determine interest levels in events.  The known abilities of Carrotte is applicable to the system of Chang as they both share characteristics and capabilities, namely, they are directed to monitoring social media communications and analyzing such communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing more accurately related content using natural language processing would enable a system to provide users with dynamic advertising based on user actions.
Regarding claim 30, Chang does not explicitly disclose wherein the identifying includes identifying multiple instances of the additional digital content that is relevant to the digital 
Regarding claim 31, Chang does not explicitly disclose wherein the controlling further comprises increasing output of one or more instances of digital content that is likely to have a positive effect on conversion of the good or service.  Ogawa teaches wherein the controlling further comprises increasing output of one or more instances of digital content that is likely to have a positive effect on conversion of the good or service (Par. [0085], based on analysis the transmission may be modified if potential responses are positive).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang and Carrotte to include the additional content abilities of Ogawa as a need exists for a useful method and system to improve the effectiveness of an advertisement campaign (Ogawa, Par. [0062]).  Providing more accurately related content using .

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0286244 A1) in view of Carrotte (US 2015/0149281 A1); Ogawa (US 2016/0071162 A1); and Agrawal et al. (US 9,117,227 B2), hereinafter Agrawal.
Regarding claim 3, Chang does not explicitly disclose wherein the controlling causes adjustment of a bid price to control output of the digital marketing content automatically and without user intervention based on the score.  Agrawal teaches wherein the controlling causes adjustment of a bid price to control output of the digital marketing content automatically and without user intervention based on the score (Col. 42: Lines 23-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang, Carrotte, and Ogawa to include the bid price adjusting abilities of Agrawal as a need exists to provide users with a more rich experience of the viewed content (Chang, Par. [0095]).  Providing more accurately related content using natural language processing would enable a system to provide users with a more rich experience of the viewed content.
Regarding claim 19, Chang does not explicitly disclose wherein the controlling means causes adjustment of a bid price to control output of the digital marketing content automatically and without user intervention based on the score.  Agrawal teaches wherein the controlling causes adjustment of a bid price to control output of the digital marketing content automatically and without user intervention based on the score (Col. 42: Lines 23-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content system of Chang, Carrotte, and Ogawa to include the bid price .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621